Citation Nr: 1818289	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicidal agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.  The Veteran also served on inactive duty for training from April 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was before the Board in November 2013, January 2015, and February 2017.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The January 2015 remand was issued by the Board in order to provide the Veteran a requested hearing.  The Veteran subsequently withdrew his request for a hearing and no request to reschedule has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran has not been shown to have been exposed to herbicide agents during service.

2.  Ischemic heart disease did not manifest in service, is not attributable to service and did not manifest to a compensable degree within one year of discharge from service.

CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in November 2013, January 2015, and February 2017.  With respect to the issues decided, the Board instructed the RO to contact the Veteran in an effort to obtain more information regarding his attested service in Vietnam, contact the National Personnel Records Center (NPRC) seeking additional records regarding the Veteran's service, and readjudicate the claim.   The Veteran submitted a Statement in Support of a Claim in April 2017, but he did not provide any clarification regarding his service.  The RO contacted the NPRC in an attempt to retrieve additional records, but was informed in October 2017 that no additional records exist.  The RO readjudicated the claim most recently in a November 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Service Connection 

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Cardiovascular diseases such as ischemic heart disease are identified as "chronic" diseases under 38 U.S.C. 1101 and 38 C.F.R. § 3.309(a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303(b).

The Veteran has specifically asserted that his ischemic heart disease is the result of in-service exposure to an herbicide agent.  The Veteran asserts that such exposure took place while serving in Vietnam between August 1970 and August 1971.  See May 2010 Statement in Support of a Claim.  He also reported that he was in combat in Vietnam.  See April 2010 Statement in Support of a Claim.  He has not provided an alternative theory regarding a link between this disorders and his service.  

If a Veteran was exposed to herbicide agents during service, certain listed diseases are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  This includes ischemic heart disease.  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116(f).

The Veteran's service personnel records reflect that he began training in Fort Riley, Kansas in June 1970.  The Veteran's sister submitted a statement attesting that sometime around September 1970, the Veteran was ordered to report to Fort Riley to be further sent to Vietnam.  The record of assignments reflect that in April 1971, the Veteran was to be enroute to Vietnam/USAREUR, however, on the Veteran's foreign service record, only USAREUR-Germany is listed, beginning on June 2, 1971.  This is reinforced by paperwork in the Veteran's service personnel records stating that the Veteran was ordered to travel from JFK airport in New York to Berlin, Germany on June 1, 1971.  A June 1971 statement shows that the Veteran's unit was the Company F, 40th Armor, which was referred to as the Berlin Brigade.  A December 1971 document reveals that the Veteran qualified for a weapons award from the headquarters of the Berlin Brigade, in October 1971.  The Veteran received medical treatment in Germany in October 1971.  The Veteran received a separation examination in Germany in February 1972.  In March 1972, the Veteran was ordered to report to the airport in Berlin, Germany, to return to the United States.  March 1972 records show that the Veteran's last permanent duty station was Germany.

As noted above, in May 2017, the RO sent a request to the National Archives and Records Administration in an effort to obtain any additional records regarding the Veteran's Foreign Service.  October 2017 correspondence reflects that there is no evidence in the Veteran's file to substantiate any service in Vietnam.

The Veteran was not awarded any medals or awards that reflect service in Vietnam, to include the Vietnam Campaign Medal, Vietnam Service Medal, or Combat Infantryman Badge.

There is no probative evidence of record that supports the Veteran's contention that he had service in the Republic of Vietnam between August 1970 and August 1971, or at any time during his service.  The only evidence of record that the Veteran served in the Republic of Vietnam are his own statements, and the Board notes that these are inconsistent.  The Veteran has not been specific regarding the length of his period of service in the Republic of Vietnam, variously stating that this period of service lasted two weeks, seven months, and/or one year.  The Board has considered the lay statements of record, but the overwhelming evidence from the various service record repositories show that the Veteran did not serve in the Republic of Vietnam.

The Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's assertion that he served in combat in Vietnam has not been verified, and is heavily outweighed by evidence of record.  

The Board concludes that the Veteran has not established an adequate factual foundation for establishing exposure to an herbicide agent.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Board has found the Veteran's statements that he served in combat in Republic of Vietnam to be outweighed by the evidence of record.  Specifically, the Veteran's personnel records.  Of note, while the Veteran stated that he served in Vietnam between August 1970 and August 1971, his personnel records reflect that he was ordered to go to Germany in June 1971, and was medically treated in Germany in October 1971.  There are no records suggesting the Veteran left the United States prior to June 1971.  Although the Report of Transfer and Discharge (DD Form 214) shows one year, nine months, fourteen days of foreign service in a two year period, this is clearly in error and inconsistent with many other service records.  This entry would have been consistent only with the Veteran's planned tour of duty in Europe but he received an early separation to join the National Guard. There is no indication of service in Vietnam.   

As the preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent during service, the basis of his service connection claims for ischemic heart disease is not shown.

Having considered the entirety of the evidence of record, beyond the assertion of exposure to an herbicide agent, there is no reliable evidence linking the Veteran's ischemic heart disease to service.

Service treatment records do not document any relevant symptoms, complaints, treatment, diagnoses, or other notations.  Physical examination in February and April 1972 upon separation revealed a normal heart, and on an April 1972 self-report of medical history, the Veteran marked that he never had any heart trouble or high or low blood pressure.

The contemporaneous records establish that the disorder was first manifest many years after separation.  The Veteran reported that he was first diagnosed with ischemic heart disease around 2005, nearly 33 years after service.  The Board again notes that the Veteran's sole assertion has been that this disorder is related to exposure to herbicide agents and he has not provided an alternative theory.

Here, this disorder was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that this disorder was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

There is no showing of continuity for this disorder and the Veteran has not asserted as much.  The Veteran was not shown to have ischemic heart disease, or any relevant disorder in service and did not have characteristic manifestations of such disorder until many years after discharge. 

The more probative evidence establishes that he did not have ischemic heart disease during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of this disorder is unrelated to service.  

The Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for ischemic heart disease, and the claim must be denied.

ORDER

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicidal agent, is denied.  



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


